Case 1:19-cv-02805-LDH-ST Document 15 Filed 06/02/20 Page 1 of 1 PageID #: 67



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

                                                   :
 RETROSPECTIVE GOODS, LLC,                         :
                                                   : Civil Case No. 1:19-cv-02805-LDH-ST
               Plaintiff,                          :
                                                   : NOTICE OF DISCONTINUANCE WITH
 v.                                                : PREJUDICE PURSUANT TO
                                                   :
                                                     FEDERAL RULE 41
 ANDRES BOLE; LEYCO, INC.; JOHN :
                                                   :
 DOES 1-50 (Fictitious parties named to :
 represent owners, operators, managers, :
 employees, board members or others with :
 controlling interest in Leyco, Inc., if any); and :
 BUSINESS ENTITIES A-J (Fictitious parties :
 named to represent business entities that are :
 the owners, operators, managers, employees, :
 board members or others with controlling :
 interest in Leyco, Inc., if any),                 :
                                                   :
               Defendants.                         :
                                                   :

       PLEASE TAKE NOTICE that this matter is settled and hereby dismissed, with prejudice,

pursuant to Fed. R. Civ. P. 41(a)(1)(A) and (B).

Dated: June 2, 2020

                                             Respectfully submitted,

                                             /s/ Joshua M. Lurie
                                             Joshua M. Lurie, Esq. (JL0788)
                                             Lurie|Strupinsky, LLP
                                             15 Warren Street,
                                             Suite 36 Hackensack, New Jersey 07601
                                             Ph. 201-518-9999
                                             jmlurie@luriestrupinsky.com




                                              -1-
